— Judgment, Supreme Court, New York County (Harold Tompkins, J.), entered January 28, 1992, which confirmed respondent’s determination denying petitioner’s challenge to an essay grade she received on a promotion examination and dismissed the petition, unanimously affirmed, without costs.
The petitioner’s contention that the scoring criteria for the third essay included knowledge of procedure, contrary to the advice on the examination itself is not supported by the record. Therefore, the IAS Court properly ruled that the respondent’s determination was not arbitrary and capricious (Matter of Greeley v City of New York, 90 AD2d 470). Concur— Murphy, P. J., Carro, Ellerin and Ross, JJ.